Name: Political and Security Committee Decision EUPM/1/2008 of 24Ã October 2008 concerning the appointment of the Head of Mission/Police Commissioner of the European Union Police Mission (EUPM) in Bosnia and Herzegovina
 Type: Decision
 Subject Matter: European construction;  Europe;  international security;  personnel management and staff remuneration
 Date Published: 2008-11-07

 7.11.2008 EN Official Journal of the European Union L 298/30 POLITICAL AND SECURITY COMMITTEE DECISION EUPM/1/2008 of 24 October 2008 concerning the appointment of the Head of Mission/Police Commissioner of the European Union Police Mission (EUPM) in Bosnia and Herzegovina (2008/835/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union and in particular the third paragraph of Article 25 thereof, Having regard to Joint Action 2007/749/CFSP of 19 November 2007 on the European Union Police Mission (EUPM) in Bosnia and Herzegovina (BiH) (1), and in particular Article 10(1) thereof, Whereas: (1) Under Article 10(1) of Joint Action 2007/749/CFSP, the Political and Security Committee (PSC) is authorised, in accordance with Article 25 of the Treaty, to take the relevant decisions, including the decision to appoint a Head of Mission/Police Commissioner. (2) The Secretary-General/High Representative has proposed to the PSC that Mr Stefan FELLER should be appointed as Head of Mission of the EUPM, HAS ADOPTED THIS DECISION: Article 1 Mr Stefan FELLER is hereby appointed Head of Mission/Police Commissioner of the European Union Police Mission (EUPM) in Bosnia and Herzegovina with effect from 1 November 2008. Article 2 This Decision shall take effect on the day of its adoption. It shall apply until 31 December 2009. Done at Brussels, 24 October 2008. For the Political and Security Committee The Chairman C. ROGER (1) OJ L 303, 21.11.2007, p. 40.